 1   (“PSettlement”), and Daniel Crenshaw (collectively with the Bureau, “Parties”), having
 2 stipulated to the process set forth herein, it is hereby ORDERED:
 3           1.       PURPOSES AND LIMITATIONS
 4           This stipulated Protective Order governs the use and handling of documents and
 5   information produced or given by any Party or Non-Party in this Action. Discovery in
 6 this Action may involve production of confidential, proprietary, or private information
 7 requiring special protection from public disclosure and from use for any other purpose
 8 other than prosecuting this litigation. Accordingly, the Parties hereby stipulate to and
 9 petition the Court to enter this Order. The Parties acknowledge that this Order does not
10 confer blanket protections on all disclosures or responses to discovery and that the
11 protection it affords from public disclosure and use extends only to the limited
12 information or items that are entitled to confidential treatment under the applicable legal
13 principles. The Parties further acknowledge the statutory obligations and regulatory
14 permission of the Bureau to share confidential information under this Order with other
15 federal and state agencies. This Order does not automatically authorize the filing under
16 seal of material designated under this Order. Instead, Parties and Non-Parties must
17 comply with Local Rule 79.5.2.2 if they seek to file any material under seal. This Order
18 does not govern the use at trial of material designated under this Order.
19           2.       GOOD CAUSE STATEMENT
20           This action is likely to involve the production of non-publicly-available documents
21 and other information of a sensitive and confidential nature including consumer contracts
22 and transactions with and consumer complaints about Defendants PSLC and PSettlement
23 that may contain confidential and personally identifiable information1 (“PII”), including
24
     1
       Office of Management and Budget (“OMB”) Memorandum M-17-12, Preparing for and Responding to a
25   Breach of Personally Identifiable Information, January 3, 2017 (OMB M-17-12), defines PII as “information that
     can be used to distinguish or trace an individual’s identity, either alone or when combined with other information
26   that is linked or linkable to a specific individual. Because there are many different types of information that can be
     used to distinguish or trace an individual's identity, the term PII is necessarily broad. To determine whether
27
     information is PII, the [entity or individual] . . . shall perform an assessment of the specific risk that an individual
28   can be identified using the information with other information that is linked or linkable to the individual. In
     performing this assessment, it is important to recognize that information that is not PII can become PII whenever

                                                                2
 1   social security numbers, federal identification numbers, personal telephone numbers,
 2   personal addresses, personal email addresses, and credit card information. Special
 3   protection from public disclosure is warranted for these documents. See Local Rule 5.2-1
 4 (imposing requirements to protect certain personally identifiable information in public
 5 filings).
 6          Other sensitive and proprietary documents and information produced or given by
 7   Parties or Non-Parties may consist of, among other things, confidential business or
 8   financial information (including information implicating privacy rights of third parties),
 9   information otherwise generally unavailable to the public, or information that may be
10   privileged or otherwise protected from disclosure under state or federal statutes, court
11   rules, case decisions, or common law. Accordingly, to expedite the flow of information,
12   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
13   protect information the Parties or Non-Parties are entitled to keep confidential, ensure
14   that the Parties are permitted reasonable necessary uses of such material in preparation
15   for and in the conduct of trial, address their handling at the end of the litigation, and serve
16   the ends of justice, a protective order for such information is justified in this matter. It is
17   the intent of the Parties that a confidential designation will not be made for tactical
18   reasons and that nothing will be so designated without a good faith belief that it has been
19   maintained in a confidential, non-public manner, and that there is good cause why it
20   should not be part of the public record of this case.
21          3.      DEFINITIONS
22          3.1 Action: This case, Bureau of Consumer Financial Protection v. Performance
23 SLC, LLC, Case No. 8:20-cv-02132-DOC-DFM, pending in the United States District
24 Court for the Central District of California.
25          3.2 Challenging Party: a Party or Non-Party that challenges the designation of
26 information or items under this Order.
27
28   additional information becomes available - in any medium or from any source - that would make it possible to
     identify an individual.”
                                                            3
 1         3.3 CONFIDENTIAL Information or Items: information (regardless of how it is
 2   generated, stored, or maintained) or tangible things that qualify for protection under
 3   Federal Rule of Civil Procedure 26(c) and as specified above in the Good Cause
 4   Statement.
 5         3.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
 6   support staff).
 7         3.5 Designating Party: a Party or Non-Party that designates information or items
 8   that it produces in disclosures or in responses to discovery as CONFIDENTIAL.
 9         3.6 Disclosure or Discovery Material: all items or information, regardless of the
10 medium or manner in which they are generated, stored, or maintained (including, among
11 other things, testimony, transcripts, and tangible things), that are produced or generated in
12 disclosures or responses to discovery in this matter.
13         3.7 Expert: a person with specialized knowledge or experience in a matter pertinent
14 to the litigation who has been retained by a Party or its counsel to serve as an expert
15 witness or as a consultant in this Action, unless and until such person is excluded by
16 order of the Court.
17         3.8 Final Disposition: the later of (1) dismissal of all claims and defenses in this
18 action, with or without prejudice; and (2) final judgment herein after the completion and
19 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including
20 the time limits for filing any motions or applications for extension of time pursuant to
21 applicable law.
22         3.9 House Counsel: attorneys who are employees of a Party to this Action. House
23 Counsel does not include Outside Counsel of Record or any other outside counsel.
24         3.10 Law Enforcement Personnel: employees of a United States federal or state
25 entity charged with enforcing criminal or civil laws.
26         3.11 Non-Party: any natural person, partnership, corporation, association, or other
27 legal entity not named as a Party to this Action.
28

                                                  4
 1         3.12 Outside Counsel of Record: attorneys who are not employees of a Party to this
 2   Action but are retained to represent or advise a Party to this Action and have appeared in
 3   this Action on behalf of that Party or are affiliated with a law firm that has appeared on
 4   behalf of that Party, including support staff.
 5         3.13 Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, contractors, retained experts, and Outside Counsel of Record.
 7         3.14 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 8   Material in this Action.
 9         3.15 Professional Vendors: persons or entities that provide litigation-support
10 services (e.g., photocopying, videotaping, translating, preparing exhibits or
11 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
12 their employees and subcontractors.
13         3.16 Protected Material: any Disclosure or Discovery Material that is designated as
14 CONFIDENTIAL.
15         3.17 Receiving Party: a Party that receives Disclosure or Discovery Material from
16 a Producing Party.
17         4.     SCOPE
18         The protections conferred by this Stipulation and Order cover not only Protected
19 Material (as defined above), but also (1) any information copied or extracted from
20 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
21 Material; and (3) any testimony, conversations, or presentations by Parties or their
22 Counsel that might reveal Protected Material.
23         Any use of Protected Material at trial shall be governed by the orders of the trial
24 judge. This Order does not govern the use of Protected Material at trial, except as stated
25 explicitly herein.
26
27
28

                                                      5
 1         5.     DESIGNATING PROTECTED MATERIAL
 2         5.1 Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under this
 4   Order must take care to limit any such designation to specific material that qualifies
 5   under the appropriate standards. The Designating Party must designate for protection
 6   only those parts of material, documents, items, or oral or written communications that
 7   qualify so that other portions of the material, documents, items, or communications for
 8   which protection is not warranted are not swept unjustifiably within the ambit of this
 9   Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations that
11 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
12 to unnecessarily encumber or retard the case development process or to impose
13 unnecessary expenses and burdens on other parties) may expose the Designating Party to
14 sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16 designated for protection do not qualify for protection, that Designating Party must
17 promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2 Manner and Timing of Designations. Except as otherwise provided in this
19 Order or as otherwise stipulated or ordered, Disclosure or Discovery Material that
20 qualifies for protection under this Order must be clearly so designated before the material
21 is disclosed or produced. Designation in conformity with this Order requires:
22         (A) for information in documentary form (e.g., paper or electronic documents, but
23 excluding transcripts of depositions or other pretrial or trial proceedings), that the
24 Producing Party affix at a minimum, the legend CONFIDENTIAL, to each page that
25 contains protected material. If only a portion or portions of the material on a page qualify
26 for protection, the Producing Party also must clearly identify the protected portion(s)
27 (e.g., by making appropriate markings in the margins). For information in non-static
28 documentary form (e.g., spreadsheets) for which the application of the legend

                                                  6
 1   CONFIDENTIAL is impracticable, a slip or cover sheet with the legend
 2   CONFIDENTIAL shall be provided. If only a portion or portions of the material in such
 3   a document qualify for protection, the slip or cover sheet shall clearly identify the
 4   protected portion(s) (e.g., by specifying the row and column numbers in a spreadsheet).
 5         A Party or Non-Party that makes original documents available for inspection need
 6   not designate them for protection until after the inspecting Party has indicated which
 7   documents it would like copied and produced. During the inspection and before the
 8   designation, all of the material made available for inspection shall be deemed
 9   CONFIDENTIAL. After the inspecting Party has identified the documents it wants
10 copied and produced, the Producing Party must determine which documents, or portions
11 thereof, qualify for protection under this Order. Then, before producing the specified
12 documents, the Producing Party must affix the CONFIDENTIAL legend to each page
13 that contains Protected Material. If only a portion or portions of the material on a page
14 qualify for protection, the Producing Party also must clearly identify the protected
15 portion(s) (e.g., by making appropriate markings in the margins).
16         (B) for testimony given in depositions, that the Designating Party identify the
17 protected testimony (i) on the record before the close of the deposition, or (ii) up to 14
18 days after receipt of the deposition transcript if, on the record during the deposition or in
19 writing before the end of the next business day after the deposition, the Designating Party
20 indicates an intent to so identify protected testimony. Before the expiration of the 14-day
21 period for designation, a transcript shall be treated during that period as if it had been
22 designated CONFIDENTIAL unless otherwise agreed.
23         (C) for information produced in some form other than documentary and for any
24 other tangible items, that the Producing Party affix in a prominent place on the exterior of
25 the container or containers in which the information is stored the CONFIDENTIAL
26 legend. If only a portion or portions of the information warrants protection, the Producing
27 Party, to the extent practicable, shall identify the protected portion(s).
28

                                                   7
 1         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 2   designate qualified information or items does not, standing alone, waive the Designating
 3   Party’s right to secure protection under this Order for such material. Upon timely
 4   correction of a designation, the Receiving Party must make reasonable efforts to assure
 5   that the material is treated in accordance with the provisions of this Order.
 6         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1 Timing of Challenges. A Party objecting to the designation of any document
 8   or material as CONFIDENTIAL may challenge such designation at any time or request
 9   the party making such designation identify what information it contends is
10 CONFIDENTIAL. Unless a prompt challenge to a confidentiality designation is
11 necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens or
12 significant disruption or delay of the litigation, a Party does not waive its right to
13 challenge a confidentiality designation by electing not to mount a challenge promptly
14 after the original designation is disclosed.
15         6.2 Treatment of Challenged Material. In the event a Party challenges any
16 designation of information as CONFIDENTIAL, such information shall be deemed
17 confidential under this Order until the challenge is resolved pursuant to the terms of this
18 Order.
19         6.3 Process for Challenge. A Party that challenges a CONFIDENTIAL
20 designation must do so in writing to the Designating Party in conformity with Local Rule
21 37 and must recite that the challenge to confidentiality is being made in accordance with
22 this specific paragraph of the Protective Order. The Challenging Party must identify the
23 challenged material and must give the Designating Party an opportunity to review the
24 designated material, to reconsider the circumstances, and, if no change in designation is
25 offered, to explain the basis for the asserted designation. Following written notice to the
26 Designating Party of a challenge, the parties shall have ten (10) days to meet and confer
27 pursuant to Local Rule 37 in an attempt to reach an informal resolution of the dispute. If
28 attempts at an informal resolution prove unsuccessful, or the Designating Party refuses to

                                                   8
 1   participate in the meet and confer process, the Challenging Party may notify the
 2   Designating Party in writing that it is invoking the Court Review stage of the challenge
 3   process set forth in paragraph 6.4 of this Order.
 4         6.4 Court Review. After the Challenging Party notifies the Designating Party in
 5   writing that it is invoking the Court Review stage of the challenge process, the
 6   Designating Party, if it seeks to maintain the CONFIDENTIAL designation shall, within
 7   14 days of such notification, file a motion with the Court pursuant to Local Rule 37.
 8   Pursuant to Local Rule 7-3, the Designating Party shall certify to the Court that the
 9   parties have made sincere, good faith efforts to resolve the dispute. Failure by the
10   Designating Party to file a motion pursuant to Local Rule 37 within 14 days of the
11   Challenging Party’s notification shall automatically waive the confidentiality designation
12   for each challenged designation. The Designating Party shall have the burden to establish
13   that the information has been appropriately designated as CONFIDENTIAL under the
14   terms of this Order and applicable law. Frivolous challenges and designations, and those
15   made for an improper purpose (e.g., to harass or to impose unnecessary expenses and
16   burdens on other parties) may expose the Challenging or Designating Party to sanctions.
17   Unless the Designating Party has waived the confidentiality designation by failing to file
18   a motion to retain confidentiality as described above, all parties shall continue to treat the
19   material in question as Protected Material pursuant to the terms of this Order until the
20   Court rules on the challenge.
21         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1 Basic Principles. A Receiving Party may use Protected Material that is
23 disclosed or produced by another Party or by a Non-Party in connection with this Action
24 only for prosecuting, defending, or attempting to settle this Action unless another use is
25 authorized by this Order or permitted by federal statute or regulation applicable to the
26 Bureau. Such Protected Material may be disclosed only to the categories of persons and
27 under the conditions described in this Order and as permitted by federal statute or
28 regulation applicable to the Bureau. When the Action has been terminated, a Receiving

                                                   9
 1   Party must comply with the provisions of section 12 below (FINAL DISPOSITION).
 2   Protected Material must be stored and maintained by a Receiving Party at a location and
 3   in a secure manner that ensures that access is limited to the persons authorized under this
 4   Order.
 5         7.2 Disclosure of Protected Material. Unless otherwise ordered by the Court or
 6   permitted in writing by the Designating Party, a Receiving Party may disclose any
 7   information or item designated CONFIDENTIAL only to:
 8         (a) any other Party to this Action;
 9         (b) the Receiving Party’s Outside Counsel of Record in this Action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this Action;
12         (c) the officers, directors, employees (including House Counsel), and contractors of
13   the Receiving Party;
14         (d) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
15   reasonably necessary for this Action and who have signed the “Acknowledgment and
16   Agreement to Be Bound” (Exhibit A);
17         (e) the Court and its personnel;
18         (f) court reporters and their staff;
19         (g) professional jury or trial consultants, mock jurors, and Professional Vendors to
20 whom disclosure is reasonably necessary for this Action and who have signed the
21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22         (h) the author or recipient of a document containing the information or a custodian
23 or other person who otherwise possessed or knew the information;
24         (i) during their depositions, witnesses, and attorneys for witnesses, in the Action to
25 whom disclosure is reasonably necessary provided that: (1) the witness has signed the
26   “Acknowledgement and Agreement to Be Bound” (Exhibit A); and (2) they will not be
27   permitted to keep any Protected Material unless otherwise agreed by the Designating
28   Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits to

                                                  10
 1   depositions that reveal Protected Material must be separately bound by the court reporter
 2   and may not be disclosed to anyone except as permitted under this Order;
 3         (j) any mediator or settlement officer, and their supporting personnel, mutually
 4   agreed upon by the Parties engaged in settlement discussions and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
 6         (k) to a federal or state agency by the Bureau where the disclosure is required or
 7   permitted by statute or regulation.
 8         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9                IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order or other legal process,
11 including discovery requests, issued in other litigation that compels disclosure of any
12 information or items designated in this Action as CONFIDENTIAL that Party must:
13         (a) promptly notify in writing the Designating Party. Such notification shall
14 include a copy of the subpoena or court order or other legal process;
15         (b) promptly notify in writing the party who caused the subpoena or order or other
16 legal process to issue in the other litigation, that some or all of the material covered by
17 the subpoena or order or other legal process is subject to this Order. Such notification
18 shall include a copy of this Order; and
19         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
20 Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served with the
22 subpoena or court order shall not produce any information designated in this action as
23 CONFIDENTIAL before a determination by the court from which the subpoena or order
24 or other legal process issued, unless the Party has obtained the Designating Party’s
25 permission. The Designating Party shall bear the burden and expense of seeking
26 protection in that court of its confidential material and nothing in these provisions should
27 be construed as authorizing or encouraging a Receiving Party in this Action to disobey a
28 lawful directive from another court.

                                                  11
 1         9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2                  PRODUCED IN THIS LITIGATION
 3         (a) The terms of this Order are applicable to information produced by a Non-Party
 4 in this action and designated as CONFIDENTIAL. Such information produced by Non-
 5 Parties in connection with this litigation is protected by the remedies and relief provided
 6 by this Order. Nothing in these provisions should be construed as prohibiting a Non-
 7   Party from seeking additional protections.
 8         (b) In the event that a Party is required, by a valid discovery request, to produce a
 9   Non-Party’s confidential information in its possession, and the Party is subject to an
10 agreement with the Non-Party not to produce the Non-Party’s confidential information,
11   then the Party shall:
12                  (1) promptly notify in writing the Requesting Party and the Non-Party that
13         some or all of the information requested is subject to a confidentiality agreement
14         with a Non-Party;
15                  (2) promptly provide the Non-Party with a copy of this Order, the relevant
16         discovery request(s), and a reasonably specific description of the information
17         requested; and
18                  (3) make the information requested available for inspection by the Non-
19         Party.
20         (c) If the Non-Party fails to object or seek a protective order from this Court within
21 14 days of receiving the notice and accompanying information, the Receiving Party may
22 produce the Non-Party’s confidential information responsive to the discovery request. If
23   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24   information in its possession or control that is subject to the confidentiality agreement
25   with the Non-Party before a determination by the Court. Absent a Court order to the
26   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27   Court of its Protected Material.
28

                                                  12
 1         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this Order,
 4   the Receiving Party must immediately (a) notify in writing the Designating Party of the
 5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 6   Protected Material, (c) inform the person or persons to whom unauthorized disclosures
 7   were made of all the terms of this Order, and (d) request such person or persons to
 8   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
 9   Exhibit A.
10         12.    MISCELLANEOUS
11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
12 to seek its modification by the Court in the future.
13         12.2 Right to Assert Other Objections. By stipulating to the entry of this Order, no
14 Party waives any right it otherwise would have to object to disclosing or producing any
15 information or item on any ground not addressed in this Order. Similarly, no Party waives
16 any right to object on any ground to use in evidence of any of the material covered by this
17 Order.
18         12.3 Filing Protected Material. Without written permission from the Designing
19 Party or a Court order secured after appropriate notice to all interested persons, a Party
20 may not file in the public record in this Action any Protected Material. A Party that seeks
21 to file under seal any Protected Material must comply with Local Rule 79-5.2.2.
22 Protected Material may only be filed under seal pursuant to a Court order authorizing the
23 sealing of the specific Protected Material at issue. The fact that a Party or Non-Party has
24 designated a document or other material as CONFIDENTIAL under this Order is
25 insufficient to justify filing under seal. Instead, pursuant to Local Rule 79-5.2.2, the
26 Party(s) must explain the basis for confidentiality of each document sought to be filed
27 under seal. If a Party’s request to file Protected Material under seal is denied by the
28

                                                   13
 1   Court, then the Receiving Party may file the information in the public record unless
 2   otherwise instructed by the Court.
 3         13.    FINAL DISPOSITION
 4         The confidentiality obligations imposed by this Order shall remain in effect until a
 5   Designating Party agrees otherwise in writing or a court order otherwise directs.
 6 After the final disposition of this Action, within 60 days of a written request by the
 7 Designating Party, each Receiving Party must return all Protected Material to the
 8 Producing Party or destroy such material or retain such material as required by federal
 9 recordkeeping requirements in a manner that ensures the confidentiality of the material.
10 As used in this subdivision, “all Protected Material” includes all copies, abstracts,
11 compilations, summaries, and any other format reproducing or capturing any of the
12 Protected Material except as required to comply with federal recordkeeping requirements.
13 Whether the Protected Material is returned, destroyed, or retained pursuant to federal
14 recordkeeping requirements, the Receiving Party must submit a written certification to
15 the Producing Party (and, if not the same person or entity, to the Designating Party) by
16 the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
17 Material that was returned, destroyed or retained pursuant to federal recordkeeping
18 requirements and (2) affirms that the Receiving Party has not retained any copies,
19 abstracts, compilations, summaries, or any other format reproducing or capturing any of
20 the Protected Material except as required pursuant to federal recordkeeping requirements.
21 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
22 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
23 correspondence, deposition and trial exhibits, expert reports, attorney work product, and
24 consultant and expert work product, even if such materials contain Protected Material.
25 Any such archival copies that contain or constitute Protected Material remain subject to
26 this Order.
27
28

                                                 14
1          14.   JURISDICTION
2          The Court shall retain jurisdiction after the resolution of this action to enforce or
3    modify the terms of this order.
4
5
6
7
                                              IT IS SO ORDERED.
8
                                                      May 25
                                              DATED: _________________, 2021
9
10
11
                                               ___________________________________
12
13                                            Douglas F. McCormick
                                              United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  15
 1                                        EXHIBIT A
 2
     MARY K. WARREN (NY Reg. #2557684)
 3   (Pro Hac Vice)
     Email: mary.warren@cfpb.gov
 4
     Phone: (202) 435-7815
 5   Bureau of Consumer Financial Protection
 6   1700 G Street, NW
     Washington, DC 20552
 7   Fax: (202) 435-7722
 8
   OWEN MARTIKAN, CA Bar #177104 - Local Counsel
 9 301 Howard St., Suite 1200
10 San Francisco, CA 94105
   Phone: (415) 844-9790
11 Email: owen.martikan@cfpb.gov
12
   Attorneys for Plaintiff
13 Bureau of Consumer Financial Protection
14
15                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
16
17
18 Bureau of Consumer Financial Protection,          Case No. SACV 8:20-cv-02132-
19                                                   DOC-DFM
                 Plaintiff,
20               v.
                                                     Acknowledgement and
21 Performance SLC, LLC, Performance                 Agreement to be Bound by
                                                     Protective Order
22 Settlement, LLC and Daniel Crenshaw,
23               Defendants.
24
25
26         I, __________________________ [print or type full name], of
27 ____________________ [print or type full address], declare that I have read in its
28 entirety and understand the Protective Order that was issued by the United States District

                                                16
1    Court for the Central District of California on ________ [date] in the case of Bureau of
2    Consumer Financial Protection v. Performance SLC, LLC, Case No. SACV 8:20-cv-
3    02132-DOC-DFM. I agree to comply with and to be bound by all the terms of this
4    Protective Order, and I understand and acknowledge that failure to so comply could
5    expose me to sanctions and punishment for contempt. I solemnly promise that I will not
6    disclose in any manner any information or item that is subject to this Protective Order to
7    any person or entity except in strict compliance with this Order.
8          I further agree to submit to the jurisdiction of the United States District Court for
9    the Central District of California for the purpose of enforcing this Order, even if such
10   enforcement proceedings occur after termination of this action. I hereby appoint
11   ________________ [print or type full name] of ___________________ [print or type full
12   address and telephone number] as my California agent for service of process in
13   connection with this action or any proceedings related to enforcement of this Order.
14         I declare under penalty of perjury that the foregoing is true and correct.
15
16   Date: ______________
17
18   Printed name: ____________________________________
19
20   Signature: ______________________________________
21
22
23
24
25
26
27
28

                                                  17
